Citation Nr: 0202585	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  98-00 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation benefits (DIC) in the 
amount of $19,703.45.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1954 
to June 1972.  In addition, he had approximately seven years 
and three months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) located in the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Following timely perfection of the appeal, the Board, in June 
2000, remanded the appellant's claim to the RO for further 
evidentiary development.  Pursuant to the Board's June 2000 
request for clarification of the current amount of the debt 
owed by the appellant, the RO in September 2000 stated that 
the initial debt amount of $21,838 was effective in July 1997 
and that, due to collected payments of $1268 and $866.55, the 
current balance of her debt is $19,703.45.  Consequently, the 
issue is as stated on the title page of this remand.  


FINDINGS OF FACT

1.  In a September 1994 rating action, the RO granted service 
connection for the DIC benefits.


2.  In September 1995 the appellant remarried.  

3.  The appellant was overpaid DIC benefits for failing to 
timely inform the VA of her remarriage.

4.  The appellant's failure to timely inform the VA of her 
remarriage is not shown by the evidence of record to 
constitute fraud, misrepresentation of a material fact, or 
bad faith.


CONCLUSION OF LAW

The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant. 38 U.S.C.A. 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Of record is a copy of a marriage certificate, which shows 
that the veteran and the appellant were married in August 
1966.  A Certificate of Death shows the veteran died in 
September 1994 due to sequelae of multiple sclerosis.  At the 
time of the veteran's death, service connection had been in 
effect for the following disabilities:  multiple sclerosis 
rated as 100 percent disabling, neurogenic bladder secondary 
to multiple sclerosis rated as 60 percent disabling, and 
optic atrophy and cystic macular degeneration secondary to 
multiple sclerosis, rated as 10% disabling.  He was also in 
receipt of special monthly compensation for loss of use of 
both feet and entitlement to additional aid and attendance 
under 38 U.S.C.A. § 1114 (r) (2). 

In September 1994, the appellant filed a VA Form 21-534, 
Application For Dependency And Indemnity Compensation, Death 
Pension and Accrued Benefits By A Surviving Spouse Or Child 
(Including Death Compensation If Applicable).  By a 
subsequent September 1994 rating action, the RO granted 
service connection for the cause of the veteran's death.  In 
an October 1994 letter, the RO informed the appellant of the 
award and, in doing so, referred her to an enclosed 
VA Form 21-8765 which contained information regarding rights 
to receive this benefit. VA Form 21-8765 notified the 
appellant that payments to a surviving spouse would be 
discontinued upon remarriage or death.  If she remarried she 
was instructed not to endorse any check made to her as the 
veteran's surviving spouse.  All checks should be returned 
with a statement showing the date of the remarriage so that 
her payments could be properly adjusted.

In a September 7th, 1995 statement to the RO concerning a 
claim for retroactive benefits regarding the veteran, the 
appellant referred to the veteran as her husband.  She signed 
this letter as the widow of the veteran

Of record is a copy of a marriage certificate, which was 
received by the RO in May 1997, which reflects that the 
appellant remarried on September 16th, 1995.  On 
September 27th, 1995, the appellant notified her bank of her 
name change.  Received by the RO in October 1995 was a 
letter, dated on October 25th, 1995 from the appellant 
concerning a claim for retroactive benefits regarding the 
veteran.  She signed the letter as the veteran's widow.  

Of record is a statement dated on March 26th, 1997, in which 
the Defense Finance And Accounting Service (DFAS) informed 
the appellant that the VA, not DFAS, paid DIC benefits and 
that, as such, only VA could stop those payments.  In 
addition, the DFAS notified the appellant that she must 
contact VA to let them know that she had remarried.  

In a letter dated on May 8th, 1997, the RO informed the 
appellant of some of the VA benefits and services available 
to her as a result of her receipt of DIC benefits.  In this 
letter, the RO also reminded the appellant that she would 
continue to receive DIC, as well as these additional 
benefits, as long as she did not remarry or enter into a 
relationship where she was holding herself out to the public 
as being married.  The RO specifically stated that, by law, 
remarriage, or living in a relationship in which a claimant 
holds himself or herself out to be married, would result in 
termination of the DIC check and other VA benefits.  The RO 
informed the appellant that the only way to have her benefits 
reinstated was if her new marriage were to be declared void 
or annulled by a court; if her new spouse died before 
November 1, 1990; or if she started legal proceedings prior 
to November 1, 1990 which led to a divorce.  In addition, the 
RO provided the veteran with the telephone number of the 
counselors at the RO who would be able to help her with any 
questions or concerns that she may have had regarding the 
letter or her VA benefits.  

On May 20th, 1997, the RO received a letter from the DFAS.  
In this document, the DFAS noted that it was the agency 
handling the appellant's Survivor Benefit Plan (SBP) and/or 
Retired Serviceman's Family Protection Plan (RSFPP) annuity.  
The DFAS explained that it had been informed that the 
appellant had remarried on September 16th, 1995 and that she 
continued to receive DIC benefits through VA.  The DFAS 
attached a copy of the appellant's marriage certificate. 

By a June 1997 letter, the RO informed the appellant that the 
DFAS had notified the RO that she had remarried on 
September 16th, 1995 and that VA regulations provide that a 
surviving spouse's entitlement to death benefits ends on the 
first day of the month that the person marries again.  
Consequently, the RO stated that it proposed to terminate the 
appellant's dependency and indemnity compensation (DIC) 
benefits, effective September 1, 1995.  Later in 1997, the 
veteran's DIC benefits were terminated.  

In June 1997, the RO received the appellant's response to its 
May 8th, 1997 letter.  The appellant noted that she had 
remarried and that, therefore, she was no longer entitled to 
receive DIC benefits.  The appellant stated that she had 
already written a letter to the RO to this effect.  

In a statement dated in April 1997 and received at the RO in 
July 1997, the appellant again explained that she had 
remarried and that she was, therefore, no longer eligible for 
DIC benefits.  The appellant also noted that, in January or 
February 1997, she had requested that the RO look into this 
matter.  

Received apparently in August 1997 was a Certificate of 
Eligibility, dated in March 1996 regarding benefits payable 
by DFAS.  At that time the appellant informed DFAS that she 
had remarried on September 16, 1995.  

Also received were copies of banking transactions dated from 
January 1996 through May 1997.  

In October 1997 the Committee denied the veteran's request 
for a waiver of the indebtedness.  At that time the Committee 
determined that she acted in bad faith which resulted in the 
creation of the debt.

A hearing was conducted before the undersigned member of the 
Board in August 1999.  During this hearing and in other 
correspondence the appellant indicated that She informed DFAS 
as soon as possible in the March 1996 Certificate of 
Eligibility, that she had remarried.  She indicated that she 
informed by DFAS that they would inform the VA.  At the 
hearing she testified that she signed her last name as the 
veteran's widow in the October 1995 letter so as not to 
confuse the RO concerning questions she had regarding 
retroactive benefits payable to the veteran during his 
lifetime.  She stated that at that time she was very upset.  
She states that her DIC benefits stopped and all she was 
receiving was the monthly payments from DFAS for a period of 
nine months.  She stated that the DIC payments resumed in 
July 1996.  She stated that she did not check her monthly 
bank statements and when she did she recognized the DIC 
payment and again notified DFAS.  She further stated that it 
was she who notified the VA of the DIC payments.  The 
appellant testified that she did not realize that, after she 
had notified DFAS of her remarriage, she also had to inform 
VA.  She did not learn of her requirement to notify VA of her 
remarriage until June 1997, when the DFAS explained to her by 
letter that she would have to inform VA.  She also indicated 
that she did not know on remarriage whether the DIC payments 
offset the DFAS payments or vice versa.  She also has stated 
that she believed that when she notified the bank of her new 
name that only checks made out to her married name could be 
deposited.

Of record is a report of telephone contact between the VA and 
DFAS dated in August 2000.  At that time the RO asked if 
information concerning DFAS advising the appellant that they 
would notify the VA of her remarriage would be in their 
files. DFAS responded that such information would quickly 
drop out of the system and the DFAS would not normally advise 
payees that they would notify the outside agency but that the 
payee must do so.

Subsequently received were private medical records showing 
treatment from 1997 to 2000 for major depression.  In an 
October 1997 report it was remarked that she had been 
experiencing significant depression for the prior 4 years.

Analysis

The provisions of 38 U.S.C.A. 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver." 
Similarly, 38 C.F.R. § 1.965(b) (2001), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non- 
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2001).

To summarize, in October 1994 in conjunction with the grant 
of DIC benefits the appellant was notified that her DIC 
benefits would be discontinued upon remarriage or death and 
that she must notify the VA if she remarried.  She remarried 
on September 16, 1995.  In October 1995 she submitted a 
letter on which she signed as the veteran's widow.  However, 
she has indicated this letter was in regards to a claim for 
retroactive benefits concerning the veteran.  She has 
indicated that she signed as the veteran's widow because she 
did not want to cause confusion with regard to the September 
7, 1995 letter and was upset.  The record also indicates that 
the appellant was experiencing emotional problems at that 
time.  The Board finds that the evidence is insufficient to 
establish the fact that the appellant was attempting to 
obtain an unfair advantage with the VA with regard to her 
recent remarriage in order to continue her DIC benefits.  
While this action may represent bad judgment on her part the 
Board finds that it does not constitute bad faith.  

Also the record does show that she notified DFAS of her 
remarriage in March 1996.  She has stated that DFAS told her 
they would inform the VA.  While DFAS in August 2000 
indicated that such an action would not normally occur, the 
record shows that DFAS did inform the VA of the remarriage in 
May 1997 and submitted a copy of the marriage certificate.  

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that the evidence is insufficient to establish 
fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the overpayment.  This does not 
mean that she may not be found at fault in its creation, but 
merely indicates that the acts, which led to its creation, do 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  The appellant's 
failure to timely report directly to the VA information 
regarding her remarriage led to the creation of the 
overpayment, but such action does not automatically preclude 
the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 38 
U.S.C.A. § 5302(a).


ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation or bad faith and to this extent only the 
appeal is granted.


REMAND

Inasmuch as it has been determined that waiver of recovery of 
the debt is not precluded by fraud, the application of the 
standard of equity and good conscience must be considered.

The applicable law provides that there shall be no recovery 
of payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  As set 
forth in 38 C.F.R. § 1.965(a) (2001), in making this 
determination, consideration will be given to the following 
elements which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.  

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.  

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.  

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

A review of the evidence reflects that a financial status 
report is not on file.  During the appellant's August 1999 
hearing she questioned the amount of the indebtedness. She 
testified that a portion of her DIC benefits should have been 
paid by DFAS.  As previously set forth, pursuant to the 
Board's June 2000 request for clarification of the current 
amount of the debt owed by the appellant, the RO explained 
that the initial debt amount of $21,838 was effective in July 
1997 and that, due to collected payments of $1268 and 
$866.55, the current balance of her debt is $19,703.45.  The 
Board points out that the debt reportedly owed to the VA by 
the appellant is separate and distinct from any transaction 
involving DFAS.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be furnished a 
Financial Status Report for completion.  
She should be asked if she is disputing 
the amount of the debt owed to the VA.  
She should be informed that she has the 
right to submit additional evidence and 
argument in support of her appeal.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  Thereafter, the RO should 
readjudicate this claim on the basis of 
whether collection of the debt would 
violate the principles of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

